Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 1 of 22




                      EXHIBIT 3
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 2 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                            CASE NO. 0:20-CV-60416-AMC
   3
   4     TOCMAIL INC., a Florida
         corporation,
   5
                          Plaintiff,
   6
         vs.
   7
         MICROSOFT CORPORATION, a
   8     Washington corporation,
   9                  Defendant.
  10     _______________________________/
  11
                                            March 15, 2021
  12                                        9:08 a.m. - 2 p.m. EST
  13
  14
                     VIDEOTAPED DEPOSITION OF MARCIE BOUR
  15
                          TAKEN VIA ZOOM TELECONFERENCE
  16
  17
  18          Taken on behalf of the Defendant before
  19     Alice J. Teslicko, RMR, Notary Public in and for the
  20     State of Florida at Large, pursuant to a Notice of
  21     Taking Deposition in the above cause.
  22
  23
  24
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 3 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1     APPEARANCES VIA TELECONFERENCE:
   2
                JOHNSON & MARTIN, P.A.
   3            BY: JOSHUA D. MARTIN, ESQ.
                500 W. Cypress Creek Road, Suite 430
   4            Fort Lauderdale, FL 33309
                (954) 790-6699
   5            josh.martin@johnsonmartinlaw.com
                Attorneys for the Plaintiff
   6
   7            GREENBERG TRAURIG, LLP
                BY: MARY-OLGA LOVETT, ESQ.
   8                 KYLE DUGAN, ESQ.
                     EVELYN COBOS, ESQ.
   9            1000 Louisiana Street, Suite 1700
                Houston, TX 77002
  10            (713) 374-3541
                lovettm@gtlaw.com
  11            duganky@gtlaw.com
                cobose@gtlaw.com
  12            Attorneys for the Defendant
  13
  14            Also Present:         Michael Wood
                                      Jeffrey Hulbert
  15                                  Cameron Roth
                                      Rachel Hymel
  16                                  Michael Kirby - Videographer
  17                                       - - -
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 4 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1                                    I N D E X
   2     WITNESS                                                         PAGE
   3
   4     MARCIE BOUR
   5     Direct Examination by Ms. Lovett                                    6
   6     Certificate of Oath                                               172
   7     Errata Sheet                                                      175
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 3

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 5 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1            A     I was trying to finish and you cut me off.
   2            Q     I'm so sorry.       I have a little bit of a
   3     delay.     Do finish.
   4            A     Thank you.      I said that he would capture
   5     inappropriately, and I was correcting that TocMail
   6     would capture.
   7            Q     Understood.      So let me go back to this
   8     again, though, to make sure I understand.
   9                  In order to establish the causation or the
  10     migration of those seats from Microsoft to TocMail,
  11     you relied on Mr. Wood for that piece, correct?
  12            A     Yes.
  13            Q     And in the ensuing time, as we've gone
  14     through discovery and you looked at what Mr. Wood and
  15     his counsel were able to provide to you, at this point
  16     in time you have had to reduce that number down to
  17     $6 billion; is that right?            $9 billion, sorry.
  18            A     I reduced the number as a result of the
  19     decision that there wasn't sufficient information to
  20     rely upon at this time.
  21            Q     Right.     I think we're saying the same thing.
  22     You don't want to put forward to the jury anything for
  23     which there is not a reliable basis in fact, correct?
  24            A     Correct.     So it's not that I don't believe
  25     that there is a portion of the consumer seats that

                                                                   Page 26

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 6 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1     all because of my windshield wiper blade, so that's
   2     the $200 million in revenue.
   3                  What have you done to isolate the value of
   4     Safe Links itself?        Because that's the competitive
   5     product to TocMail, right?
   6                  MR. MARTIN:      Objection to form.
   7     BY MS. LOVETT:
   8            Q     You may answer.
   9            A     My understanding is that Safe Links is a
  10     critical part of establishing the security for the
  11     entire system and for the brand, and that would be the
  12     reason why I included the revenue associated with the
  13     products that have that safety component.
  14            Q     What about Safe Attachments?           That's another
  15     product.     More or less value than Safe Links?
  16                  MR. MARTIN:      Objection to form.
  17            A     It's not a question of -- again, with regard
  18     to causation -- I'm not rendering an opinion with
  19     regard to causation.         My understanding is that Safe
  20     Links is a critical part in establishing the security
  21     of the brands and what is sold and therefore, I
  22     calculated the revenue.
  23            Q     As the entire brand and what is sold, right?
  24            A     The entire brand being sold with Safe Links
  25     as a component, yes.

                                                                   Page 38

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 7 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1            Q     What about, do you know any of the other
   2     so-called critical safety features of Microsoft?
   3            A     Well, I've read a list of the safety
   4     features.
   5            Q     What are they?
   6            A     I've read it.       I didn't memorize it.        There
   7     are various features including encryption and other
   8     types of detection.
   9            Q     And did you do anything to determine whether
  10     or not any of those features was more valuable than
  11     Safe Links?
  12            A     No.
  13            Q     So you're basically establishing that but
  14     for Safe Links, Microsoft could not sell any of these
  15     products, right?
  16                  MR. MARTIN:      Objection to form.
  17     BY MS. LOVETT:
  18            Q     You may answer.
  19            A     No, I did not establish that.           I am not
  20     establishing causation.          I was giving you the reason.
  21     There's a difference between understanding it and
  22     testifying to it.
  23            Q     Yeah, I understand.           Part of what is your
  24     job, though, is to calculate the value of the feature
  25     in dispute and what you're telling me is you did not

                                                                   Page 39

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 8 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1     independently calculate a value for Safe Links,
   2     correct?
   3            A     Correct, other than fact that it contributes
   4     to the security.       It's a critical part of security, as
   5     part of the brand of Microsoft 365.
   6            Q     Sure.    Well, what is really -- what is part
   7     of the brand of security is advanced threat
   8     protection, which is made of multiple, multiple
   9     components.
  10                  You did not -- I want you to be clear on
  11     this for the jury.        You did not go through and
  12     determine relative value for any of those other
  13     components, did you, ma'am?
  14            A     No.
  15            Q     Nor did you assign a particular value to
  16     Safe Links for that particular component, did you,
  17     ma'am?
  18            A     No.
  19            Q     So for example, if I was going to say --
  20     because I do think windshield wipers are a critical
  21     part of keeping your car safe.               But if I were going to
  22     say these are my windshield wipers -- and I'm
  23     approximating -- these are my windshield wipers and
  24     they cost $48 and they're, you know, patented, a
  25     better solution than any other windshield wiper you

                                                                   Page 40

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 9 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

   1     can put on the car, it's the equivalent to me saying
   2     the $35,000 car, I'm going to estimate all the profits
   3     Dodge made from that $35,000 car because this is a
   4     critical part.
   5            A     Well --
   6                  MR. MARTIN:      Objection to form.
   7            A      -- I don't agree with your analogy, because
   8     the same -- change the analogy and say that the brake
   9     system, which is touted as being better than any other
  10     brake system, fails.         Now, the ability to sell a car
  11     without brakes is very different than the ability to
  12     sell a car without windshield wipers.
  13                  So I'm not sure that I agree with your
  14     analogy, and I'm not testifying as to causation.
  15            Q     You just said the brakes fail.            Is it your
  16     testimony that Safe Links fails?
  17            A     It's my -- again, I'm not testifying as to
  18     causation.      It's my understanding that Safe Links
  19     doesn't do -- and that's the reason of this -- my
  20     understanding of the reason of the lawsuit is Safe
  21     Links doesn't do what it said it does.
  22            Q     Now, even if the brakes failed, so I'm going
  23     to stay right there, any understanding you have
  24     about -- excuse me, any understanding that you have
  25     about Safe Links not doing what it says it does comes

                                                                   Page 41

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 10 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1     from Mr. Wood, right?
    2                  MR. MARTIN:      Objection to form.
    3     BY MS. LOVETT:
    4           Q      You may answer.
    5           A      No, my understanding is that there is --
    6     there has been discovery to that effect.                  I have not
    7     seen all the discovery.          I understand that a very
    8     large amount of discovery has been produced.
    9                  My understanding is that there are documents
   10     which support that.        I have read some studies which
   11     say that Safe Links does not protect against certain
   12     types of attacks with cloaking IP.                  So I don't agree
   13     with your characterization that I completely relied on
   14     Mr. Wood.
   15           Q      Okay, so let me go back.               You said it's your
   16     understanding, but you haven't read the discovery.
   17                  Who gave you the understanding?
   18           A      No, no, I said I hadn't read all of the
   19     discovery.     I read the studies, I have read the
   20     exhibits to the complaint, and it is my understanding
   21     from counsel that there has been more discovery that
   22     has been produced that I have not yet had time to
   23     review.
   24                  Again, I'm not testifying as to causation,
   25     I'm testifying as to the revenue.

                                                                      Page 42

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 11 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1           A      I'm not familiar with the specific case law.
    2           Q      Okay.    But what you're telling me is there
    3     is no history of past profits over a reasonable time
    4     for TocMail?
    5           A      Correct.
    6           Q      Or over any time, correct?
    7           A      Correct.
    8                  MS. LOVETT:      Let's see, we've been going
    9           about an hour and 10 minutes.                 Why don't we take
   10           a quick restroom break and give Ms. Teslicko
   11           a little break and we'll be back.
   12                  Let's come back here at --
   13                  THE VIDEOGRAPHER:          Off the record at
   14           10:17 a.m.
   15                  (Whereupon a recess was taken from
   16           10:17 a.m. to 10:35 a.m.)
   17                  THE VIDEOGRAPHER:          We are back on the record
   18           at 10:35 a.m.
   19     BY MS. LOVETT:
   20           Q      All right.      So Ms. Bour, when we last took
   21     our break we were talking about some of the
   22     calculations you made.          I want to circle back to a
   23     theme that you've enforced a couple of times, which is
   24     that you're relying on Mr. Wood for causation, to
   25     establish the causal link, build the bridge between

                                                                      Page 54

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 12 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1     the alleged deceptive statements and the loss, right?
    2             A    Yes.
    3             Q    So if he doesn't build that bridge, then the
    4     jury doesn't have to -- if the jury finds and if the
    5     jury has determined that he has not established that
    6     link, then they don't have to consider your
    7     calculations.       Because to your point, the calculations
    8     would be irrelevant if there's no causation, right?
    9                  MR. MARTIN:      Objection to form.
   10     BY MS. LOVETT:
   11             Q    You may answer.
   12             A    That would be for the jury to determine.
   13             Q    I understand, and I'm asking you to assume
   14     with me that if the jury -- I'm talking to you about
   15     the same thing, so I'm not making any distinction
   16     here -- but if the jury determines that there is no
   17     causation, that Mr. Wood has not met his burden on
   18     causation, then your opinion here becomes irrelevant;
   19     because if there's no causation, there are no damages,
   20     true?
   21             A    That would be a legal matter.
   22             Q    Yes.
   23             A    And I'm not going to render a legal opinion.
   24             Q    I understand that.           But you said two or
   25     three times and I'm just trying to understand what you

                                                                   Page 55

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 13 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1     mean by that, that you're relying on Mr. Wood for
    2     causation, right?
    3           A      Yes.
    4                  MR. MARTIN:      Objection.
    5           Q      And causation is an integral, you
    6     understand -- I assume you would not say that to me
    7     under oath if you didn't have some idea of what
    8     causation means, right?
    9           A      Yes.
   10           Q      Okay.    So you're relying on Mr. Wood to
   11     establish, to build that bridge between the alleged
   12     deceptive statements and any damages, right?
   13                  MR. MARTIN:      Just objection to the extent
   14           that you keep referring to Mr. Wood.             The actual
   15           plaintiff is TocMail.
   16                  MS. LOVETT:      I should say TocMail.        I think
   17           your witness said Mr. Wood, so I'm trying to be
   18           clear.    But I think we can refer to those two
   19           entities interchangeably.
   20     BY MS. LOVETT:
   21           Q      Ms. Bour, you understand that Mr. Wood is
   22     TocMail, TocMail is Mr. Wood, right?
   23           A      Yes, and to be clear, I am not going to be
   24     providing testimony with regard to causation, whether
   25     Mr. Wood or TocMail or some other party that I'm not

                                                                   Page 56

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 14 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1     aware of is providing that testimony.               I'm relying on
    2     somebody else establishing that.
    3                  (The following portion is marked as
    4           CONFIDENTIAL - COUNSEL ONLY):
    5           Q      Sure.    So if we can go to Ms. Bour's expert
    6     report, paragraph 15, which is on page five, and if
    7     you can blow up the chart in the middle, please.
    8                  So Ms. Bour, we talked about how you were
    9     calculating revenue and specifically how you were
   10     calculating revenue for Microsoft's revenue, right?
   11           A      We've talked about revenue in different
   12     contexts and I was concerned that you were confusing
   13     the different calculations, but this particular table
   14     refers to defendant's revenue for purposes of
   15     defendant's profits, yes.
   16           Q      Yes.    I went through with you to begin with
   17     TocMail's projected revenues, which you projected over
   18     the next 15 years or so, the life of the patent, and I
   19     did that specifically so we could contrast it with
   20     Microsoft's revenue here, which is the revenue ending
   21     at Microsoft's June 30 fiscal year for 2016, 2017,
   22     2018, 2019, and 2020, correct?
   23           A      Yes.
   24           Q      All right.      So when we look at where you get
   25     the revenue, I'm looking down here specifically at

                                                                   Page 57

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 15 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1           A      Oh, I'm sorry.        I didn't know that was a
    2     question.
    3           Q      Oh, yes.
    4           A      High level was to assess and gather
    5     information with regard to the revenues related to
    6     sales of Microsoft product that incorporated in the
    7     bundle sold Safe Links or products that were Safe
    8     Links threat protection on a standalone basis.
    9           Q      All right.      So you agree with me again that
   10     also in this disgorgement analysis you did not factor
   11     for the value that Safe Links contributed to those
   12     broader products into which it was incorporated, but
   13     merely just took the sale of the product as a whole,
   14     correct?
   15                  MR. MARTIN:      Objection to form.
   16           A      The assumption is that the value contributed
   17     was such that it was appropriate to use the sales as a
   18     whole.
   19           Q      Yes, and you arrived at your assumption that
   20     the value was of such great value that it should
   21     include the product as a whole; for example, the whole
   22     sale of a Microsoft service or the whole sale an ATP
   23     or Outlook 365 Suite, because you were convinced of
   24     the "critical nature of Safe Links to the performance
   25     of the overall product"?

                                                                  Page 116

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 16 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1                  MR. MARTIN:      Objection to form.
    2     BY MS. LOVETT:
    3           Q      You may answer.
    4           A      My answer, again, is that TocMail will
    5     provide evidence of that as proof of causation.
    6           Q      Yes, but you -- so you assume that that
    7     would be something that TocMail would prove, right?
    8           A      Correct.
    9           Q      And so there are basically, essentially two
   10     business models which TocMail through Mr. Woods --
   11     Mr. Wood has described to you.               One is the business
   12     model via which TocMail would operate as a plug-in to
   13     existing already hosted email servers, correct?
   14           A      That is the primary business model.             So I'm
   15     not sure exactly what else you're talking about.
   16           Q      Well, I'm talking about -- in your email you
   17     talk about and in the presentation that we saw to the
   18     investors for Mr. Wood the possibility of actually
   19     hosting email -- I asked you earlier about this in the
   20     deposition, I believe -- about the ability to host
   21     email up to 5 million users and then incorporate the
   22     TocMail program into that hosting.
   23           A      It's my understanding that they wouldn't
   24     actually host the email.           That it would be posted
   25     through another provider, but it would be provided as

                                                                  Page 117

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 17 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1             A      No.
    2                    MR. MARTIN:    Objection to form.
    3             Q      So you can't tell the jury, even if we stop
    4     right now -- today is March 15th, 2021.              If we stopped
    5     on March 16th, 2021 and just pulled all those out
    6     of -- pulled out all of those three alleged
    7     misstatements or deceptive statements out of the
    8     marketplace, you still think Mr. Wood would be
    9     entitled to going-forward damages on the order of
   10     $9 million -- $9 billion?
   11                    Let me get that straight for the jury,
   12     $9 billion, with a "B"?
   13             A      Again, I'm not testifying as to causation,
   14     but my understanding is that unless something is
   15     done -- and I'm going to use a lay term -- to
   16     remediate, to correct the false benefits that have
   17     accrued to the Microsoft brand from the years of
   18     marketing, I don't know if it would change anything.
   19             Q      And your assumption is based on -- your
   20     understanding is from whom?
   21             A      Again, I just said I'm not testifying to
   22     that.       That is just my general understanding.
   23     Somebody else is going to provide testimony as far as
   24     causation.
   25             Q      No, I understand, but where did you get your

                                                                  Page 121

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 18 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1     assumption is that the false statements contributed
    2     towards the image of Microsoft and Microsoft being
    3     safe from IP cloaking and that enabling it to promote
    4     the brand and promote Cloud-based products.
    5           Q      So you have not made the assumption for your
    6     lost profits claim that consumers would only have
    7     bought the disputed Microsoft products because of the
    8     inclusion of the allegedly deceptive statements?
    9           A      Again, I stated my assumption.           I have not
   10     made an assumption with regard to the sale of each of
   11     the products as a result of this, and that's beyond
   12     the scope of what I'm doing.
   13           Q      Okay.    Well, I want to be clear for the jury
   14     and for you.      There are three allegedly deceptive
   15     statements here.       To carry its burden, TocMail has to
   16     show that the statements led to the consumer's
   17     choosing Microsoft, not anything else but those
   18     particular deceptive statements.
   19                  Have you made that assumption?
   20                  MR. MARTIN:      Objection to form.
   21     BY MS. LOVETT:
   22           Q      You may answer.
   23           A      I have made the assumption that the
   24     plaintiff will be able to -- the plaintiff will
   25     prevail on liability and causation and whatever is

                                                                  Page 139

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 19 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1     necessary to reach that conclusion.
    2                  So I have not specifically made the
    3     assumption that you're stating.                If that is a
    4     necessary assumption for the plaintiff to prove its
    5     case, then that is incorporated in my assumption.
    6           Q      Can you think of any other reason, just you
    7     as a professional, can you think of any other reason
    8     outside the statements that a consumer may buy the
    9     disputed Microsoft products?
   10                  Other than these three deceptive statements,
   11     allegedly deceptive statements.
   12           A      I have not made -- I've made no such
   13     determination.
   14           Q      So you haven't even thought about other
   15     reasons that people might buy Office 365, ATP, a
   16     Microsoft service enabled with ATP, other than the
   17     allegedly three deceptive statements?
   18                  MR. MARTIN:      Objection to form.
   19           A      No, I haven't.
   20           Q      Let's see.      Would you agree that your
   21     analysis assumed that every purchaser of an at-issue
   22     seat, an at-issue Microsoft seat from February 2020 to
   23     May 2035 was exposed to an allegedly misleading
   24     statement and was influenced enough by the allegedly
   25     misleading statement to buy the disputed product?

                                                                   Page 140

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 20 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1           A      I'm sorry, could you please repeat that
    2     a little bit slower for me?             It was a long statement.
    3           Q      Sure.    No, I get it.          Let me break it down.
    4                  Would you agree that your analysis assumes
    5     that each and every purchaser of an at-issue Microsoft
    6     seat from February 2020 to May of 2035 -- which is the
    7     life of your damage model going forward -- was exposed
    8     to an allegedly misleading statement?
    9                  Would you agree with that?
   10           A      I don't have knowledge to that.
   11           Q      Okay.    But you're assuming that for your
   12     damages model?
   13           A      No, I'm assuming that TocMail will provide
   14     sufficient evidence to establish causation.               I have
   15     not made a determination as to what that evidence will
   16     be, nor what is required, because that would be a
   17     legal determination.
   18           Q      Okay.    But I'm asking for the assumptions
   19     that are built into your report, which I'm entitled to
   20     explore.
   21                  In other words, you made the assumption here
   22     that every purchaser going forward from February '20
   23     to May of '35 was exposed to an allegedly misleading
   24     statement, true?
   25           A      No.

                                                                  Page 141

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 21 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1                            CERTIFICATE OF OATH
    2
    3                   I, Alice J. Teslicko, RMR, a Notary Public
    4           for the State of Florida at large, do hereby
    5           certify that the witness, Marcie Bour, appeared
    6           via teleconference before me and was duly sworn.
    7                   Signed and sealed this 19th day of March,
    8           2021.
    9
   10
   11                                     ___________________________
   12                                          Alice J. Teslicko, RMR
   13
   14     Commission No. GG249076
          My Commission Expires:
   15     December 14, 2022
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                                                  Page 172

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 99-3 Entered on FLSD Docket 07/09/2021 Page 22 of 22
                     TRANSCRIPT CONTAINS CONFIDENTIAL PORTIONS

    1                                CERTIFICATE
    2     STATE OF FLORIDA            )
                                      )   ss.
    3     COUNTY OF MARTIN            )
    4
                    I, ALICE TESLICKO, RMR, a Registered
    5     Merit Reporter and Notary Public for the State of
          Florida at Large, do hereby certify that I reported
    6     the deposition of Marcie Bour, a witness called by the
          Defendant in the above-styled cause; and that the
    7     foregoing pages constitute a true and correct
          transcription of my shorthand report of the deposition
    8     of said witness.
    9               I further certify that I am not an attorney
          or counsel of any of the parties, nor a relative or
   10     employee of counsel connected with the action, nor
          financially interested in the action.
   11
                    WITNESS my hand and official seal in the
   12     City of Stuart, County of Martin, State of Florida,
          this 19th day of March, 2021.
   13
   14
                                                  <%3073,Signature%>
   15                                             Alice J. Teslicko, RMR
   16     My commission expires:
          December 14, 2022
   17     Commission No. GG249076
   18
   19
   20
   21
   22
   23
   24
   25

                                                                  Page 173

                                   Veritext Legal Solutions
                                        346-293-7000
